DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/3/2022 and 9/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ida, US 2004/0141309 in view of Akiyama et al., CN 107075323.
Regarding claim 1, Ida teaches a light guide plate of a backlight module comprising adhesive tape.  Ida is silent as to the adhesive tape having an expansion structure (Abstract).  However, in the same field of endeavor of adhesive tape, Akiyama teaches an adhesive tape, comprising an adhesive body layer, an expandable structure layer on a side of the adhesive body layer (Abstract and Figure 5).  It would have been obvious for one of ordinary skill in the art at the time of filing to provide the adhesive tape of Akiyama in the Ida device in order to provide cushion between the light guide plate and frame through the use of an expanding tape.
Regarding claim 2, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the expandable structure layer is configured to expand when the expandable structure layer is heated (Figure 5).
Regarding claim 3, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the expansion of the expandable structure layer is irreversible (Figure 5).
Regarding claim 4, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the expandable structure layer comprises: a cured adhesive layer (11) having a light-shielding function; and a plurality of thermal expansion microstructures (12) dispersed in the cured adhesive layer.
Regarding claim 5, Ida and Akiyama teach the invention as explained above and Akiyama further teaches each of the thermal expansion microstructures comprises: a housing layer forming a sealed space and configured to soften when the housing layer is heated; and a foaming agent in the sealed space and configured to generate a gas when the foaming agent is heated, to expand the housing layer (description of elements 12).
Regarding claim 6, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the housing layer comprises thermoplastic high-molecular copolymer; and the foaming agent comprises alkane (description of expanding elements 12).
Regarding claim 7, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the expandable structure layer further comprises: first protective layers on two opposite sides of the cured adhesive layer and configured to encapsulate and protect the cured adhesive layer (40, 41).
Regarding claim 8, Ida and Akiyama teach the invention as explained above and Akiyama further teaches the first protective layers comprise polyethylene terephthalate (description of layer 40, 41).
Regarding claim 14, Ida and Akiyama teach the invention as explained above and Akiyama further teaches an orthographic projection of the adhesive body layer on a plane is inside an orthographic projection of the expandable structure layer on the plane, the plane being perpendicular to a thickness direction of the adhesive body layer (Figure 5).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875